Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 25, 2015

                                    No. 04-15-00079-CV

                              IN THE MATTER OF R.H., JR.

                 From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1995JUV0336
                      The Honorable Carmen Kelsey, Judge Presiding

                                          ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED FOR
LACK OF JURISDICTION. It is ORDERED that no costs shall be assessed against appellant, in
relation to this appeal, because he qualifies as an indigent under TEX. R. APP. P. 20.1.

       It is so ORDERED on March 25, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk